Case: 4:19-cr-01013-AGF-NCC Doc. #: 2 Filed: 12/12/19 Page: 1 of 6 PageID #: 9


                         IN THE UNITED STATES DISTRICT COURT                               FILED
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION                                     DEC 12 2019
                                                                                      U. S. DISTRICT COURT
                                                   )                                EASTERN DISTRICT OF MO
UNITED STATES OF AMERICA,                                                                   ST.LOUIS
                                                   )
            Plaintiff,                             )
                                                   )
v.                                                 )
                                                   )
                                                             4:19CR01013 AGF/NCC ·
TAMMY FOX,                                         )
                                                   )
            Defendant.                             )

                                           INDICTMENT

            THE GRAND JURY CHARGES:
                                                               (

                                            COUNTS 1-2
                                            WIRE FRAUD

     A. INTRODUCTION

       At all times relevant to the Indictment:

       1.        Explosive Professionals Midwest, Incorporated, also kno"'!l as ExPro Midwest,

provides de-slagging services for coal power plants using strategically placed explosives to remove

mineral deposits which have built up around the boiler area at coal plants.     ExPro Midwest is

located in the St. Louis, Missouri area.

       2.        Beginning during in or about 2009, the defendant, TAMMY FOX, (hereinafter

referred to as "FOX"), was the Office Manager for ExPro Midwest.         FOX was responsible for

overseeing ExPro Midwest's internal company financial activities, including accounts receivable,

accounts payable, and payroll.     FOX was also responsible for managing the company's bank

accounts held at Citizen's National Bank and performing monthly reconciliations on the

company's bank account statements.         Additionally, FOX was responsible for coordinating with

ExPro Midwest's outside accounting firm, Griffin, Delaney, Hillman & Lett, located in Ashland,

Kentucky.     FOX sent internal ExPro Midwest QuickBooks financial records which she prepared

to Griffin, Delaney, Hillman & Lett on a monthly basis via electronic mail in order for that
Case: 4:19-cr-01013-AGF-NCC Doc. #: 2 Filed: 12/12/19 Page: 2 of 6 PageID #: 10


accounting firm to prepare ExPro Midwest's financial statements and tax forms.      FOX was also

responsible for reviewing and paying the ExPro Midwest monthly American Express corporate

credit card bills.

    B. SCHEME TO DEFRAUD

        3.       Beginning in or about January, 2011 and continuing through in or about February,

2018, both dates being approximate and inclusive, in the Eastern District of Missouri and,

elsewhere, the defendant,

                                         TAMMY FOX,

devised, intended to devise, and knowingly participated in a scheme to defraud and obtain money

from ExPro Midwest, in an approximate amount of $420,000, by means of materially false and

fraudulent pretenses, representations, and promises.

        4.       It was a part of the scheme that, on one and more occasions, defendant FOX,

without the knowledge and authority of ExPro Midwest and its owners, issued checks to herself

written on the ExPro Midwest operating bank account held at Citizens National Bank.       Without

authority, defendant FOX forged the signature of one of the owners of ExPro Midwest to

purportedly "sign" those checks on behalf of ExPro Midwest, and deposited those funds into her

own personal bank account.

        5.       As part of her scheme, defendant FOX issued approximately 215 ExPro Midwest

checks to herself, without the authority and knowledge of ExPro Midwest and its owners,

depositing each of those checks into her own personal bank account.      The total amount of those

unauthorized checks was· approximately $370,219.30.          Defendant FOX then used those

unauthorized funds for her own personal use, unrelated to the legitimate operations and business

of ExPro Midwest, including to pay for clothing, rent payments, automobile payments, cash

withdrawals, and to pay for other personal day to day living expenses.

                                                2
Case: 4:19-cr-01013-AGF-NCC Doc. #: 2 Filed: 12/12/19 Page: 3 of 6 PageID #: 11


       6.         It was a further part of the scheme that, on one and more occasions, defendant FOX

issued checks on the ExPro Midwest operating bank account held at Citizens National Bank,

without the knowledge and authority of ExPro Midwest and its owners, to a personal friend who

was a joint owner of defendant FOX's personal bank account.         Defendant FOX then deposited

those unauthorized checks into that personal bank account.             The total amount of those

unauthorized checks was approximately $6,994.46.         Defendant FOX used those unauthorized

funds for her own personal use, unrelated to the legitimate business and operations of ExPro

Midwest.

       7.         It was a further part of the scheme that, on one and more occasions, defendant FOX

used the ExPro Midwest American Express corporate credit card to make personal use purchases

unrelated to the legitimate business and operations of ExPro Midwest.     Defendant FOX then paid

and caused to be paid the monthly ExPro Midwest American Express corporate credit card bills

from the ExPro Midwest operating bank account held at Citizens National Bank, knowing that her

unauthorized personal charges were contained in the billings.           FOX did this without the

knowledge and authority ofExPro Midwest or its owners.         Defendant FOX made, and caused to

be paid, approximately $50,000 in unauthorized charges on the ExPro Midwest American Express

corporate credit card for such personal items as airline tickets, general retail items, groceries,

clothing, and sporting goods.

       8.         It was a further part of the scheme that, on one and more occasions, in order to

conceal her scheme from ExPro Midwest, its owners, and its independent accounting firm,

defendant FOX made false entries in the ExPro Midwest QuickBooks internal financial records,

including in the Citizens National Bank ExPro Midwest operating account statement

reconciliation.    These entries falsely reflected that the unauthorized checks issued to FOX were

purportedly issued to actual third party vendors doing business with ExPro Midwest.      Defendant
                                                   3
Case: 4:19-cr-01013-AGF-NCC Doc. #: 2 Filed: 12/12/19 Page: 4 of 6 PageID #: 12


FOX then transmitted these false QuickBooks financial records, including the false bank

reconciliations, to ExPro Midwest's independent accounting firm Griffin, Delaney, Hillman & Lett

.in Ashland, Kentucky.

    C. THE WIRES

                                         COUNT ONE

       9.      On or about February 5, 2018, within the Eastern District of Missouri and

elsewhere, for the purpose of executing the above-described scheme to defraud and to obtain

money and property by means of false and fraudulent pretenses, and representations, the defendant,

                                         TAMMY FOX,

did knowingly transmit and cause to be transmitted by means of wire communication in and

affecting interstate commerce, certain writings, signs, and signals, including an electronic mail

transmission containing an ExPro Midwest QuickBooks reconciliation detail which contained

false entries relative to several unauthorized checks issued to FOX, which electronic mail

transmission was initiated by defendant at the offices of ExPro Midwest in St. Louis, Missouri,

and transmitted by defendant via the internet to the offices of Griffin, Delaney, Hillman & Lett in

Ashland, Kentucky.

       In violation of Title 18, United States Code, Section 1343.

                                         COUNT TWO

       10.     On or about January 7, 2016, within the Eastern District of Missouri and elsewhere,

for the purpose of executing the above-described scheme to defraud and to obtain money and

property by means of false and fraudulent pretenses, and representations, the defendant,

                                         TAMMY FOX,

did knowingly transmit and cause to    ?e transmitted by means of wire communication in and
affecting interstate commerce, certain writings, signs, and signals, including an electronic mail
                                                4
Case: 4:19-cr-01013-AGF-NCC Doc. #: 2 Filed: 12/12/19 Page: 5 of 6 PageID #: 13


transmission containing an ExPro Midwest QuickBooks reconciliation detail which contained

false entries relative to several unauthorized checks issued to FOX, which electronic mail

transmission was initiated by defendant at the offices of ExPro Midwest in St. Louis, Missouri,

and transmitted by defendant via the internet to the offices of Griffin, Delaney, Hillman & Lett in

Ashland, Kentucky.

       In violation of Title 18, United States Code, Section 1343.

                                 FORFEITURE ALLEGATION

The United States Attorney further alleges there is probable cause that:

        1.     Pursuant to Title 18, United States Code, Section 981(a)(l)(C) and Title 28, United

States Code, Section 2461, upon conviction of an offense in violation of Title 18, United States

Code, Section 1343 as set forth in Counts One and Two, the defendant shall forfeit to the United

States of America any property, real or personal, which constitutes or is derived from proceeds

traceable to such violation.

       2.      Subject to forfeiture is a sum of money equal to the total value of any property, real

or personal, constituting or derived from any proceeds traceable to such violation, which is at least

$420,000.

       3.       If any of the property described above, as a result of any act or omission of the

defendant:

               a.      cannot be located upon the exercise of due diligence;

               b.      has been transferred or sold to, or deposited with, a third party;

               c.      has been placed beyond the jurisdiction of the court;

               d.       has been substantially diminished in value; or

               e.      has been commingled with other property which c'.1Illlot be divl.ded without

                       difficulty,
                                                 5
Case: 4:19-cr-01013-AGF-NCC Doc. #: 2 Filed: 12/12/19 Page: 6 of 6 PageID #: 14


the United States of America will be entitled to the forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(p).



                                                    A TRUE BILL.



                                                    FOREPERSON

JEFFREY B. JENSEN
United States Attorney



HAL GOLDSMITH, #32984MO
Assistant United States Attorney




                                                6
